Mr. Justice Eakin
delivered the opinion of the court.
There are four principal exceptions relied upon on this appeal: (1) Error in refusal of the court to admit evidence of the settlement of December 5, 1910; (2) an exception to the instruction of the court that the jury might find against the defendant for exemplary damages; (3) the exception to the admission of the evidence of the conspiracy of McNair and Page; and (4) the refusal of the court to grant him nonsuit at the close of plaintiff’s testimony or to instruct for a verdict in favor of the defendant at the close of the ease.
1, 2. Plaintiff claims that he was defrauded to the amount of one fourth of the $5,650 mentioned in Murtón’s receipt, alleged to have been paid to Murtón for *203the assignment, and also by the fact that McNair and Page did not pay any of the first payments on the land. He says he discovered this on December 1st, and that he had a settlement on December 5, 1910, with McNair in regard to these two items, in which the $5,650 item was entirely eliminated, and on that date as Benson and Dosch had already paid $4,000, and as McNair and Page had not paid a corresponding amount, they paid the $4,500 Murtón note, which was due January 1,1911, amounting to $4,935; and thus these two items of damages were fully and satisfactorily adjusted. Plaintiff is not complaining because there was to be $5,650 paid to Murtón, increasing the price of the land that much. He is complaining only that McNair and Page, by means of that representation, were to get a profit equal to half of that amount from plaintiff and Dosch. If that scheme had been carried out, that would have been the amount of their damage; but that item has been adjusted and the price to which plaintiff was consenting has been reduced accordingly. He is not damaged in any amount on account of said transaction, and it has no place in this trial. His contention that it was an element inducing him to enter into the transaction, and that he should recover on that account, might be evidence and argument why he should be allowed to rescind the agreement, but he is not complaining that the investment will be a loss to him. His remedy might have been clear for a rescission if taken in time. What.he is seeking now as to this transaction of Murtón’s is not compensation, as plaintiff obtained satisfaction in the settlement of December 5th, but to use the evidence of it as the basis of punitive damages ; and it is incompetent for that purpose unless he were to recover compensatory damages for that item, with proof of malice. Later plaintiff found out that Pawk had returned to McNair $1,500 of the amount paid by *204McNair on the $4,500 note as a bonus to him. This is the principal damage of which he complains now, and it seems to be the only item of real damage suffered; but there is not any evidence that defendant here had any connection with that transaction.
It is conceded that thé plaintiff did not see Murtón nor have any direct communication with him until long after this transaction other than that he saw his receipt for the $5,650. Murtón testifies that he was a merchant.in McMinnville; that Mossman asked him if he would take the title to the Fawk land at $58 an acre and hold it for them until they could form a syndicate, he to be paid $250 for his services; and that he agreed to do so. This was for the convenience of holding the title in a trustee rather than in several persons. He at no time had any individual interest in the purchase in the syndicate, or profits to be realized therefrom, nor was he to put any money into the land. The papers were sent to him and he signed them and the notes for the unpaid price of $14,500. Four thousand dollars had already been paid. The only act reflecting on Murtón’s motives was in signing the receipt. The beneficiaries are mentioned in that receipt, and it was shown to them. "Whether he knew that plaintiff and Dosch were ignorant of the fact that that amount was not to be paid does not appear, but the fact is they were ignorant of it, and McNair used the receipt fraudulently against plaintiff and Dosch. However, it is not shown that the defendant knew or participated in that fraud other than in signing the receipt. Neither is it shown that he signed the receipt for any fraudulent purpose, nor that he knew that it was to be used for such a purpose against the plaintiff or anyone; but, if such an inference could be drawn, it was purged by the settlement of December 5th, and plaintiff has no remedy thereon now.
*205It is not shown that defendant had any knowledge that the actual price of the land was to be less than $18,500, as mentioned in the contract of sale with Fawk, and the payment of $4,000 prior to the execution of the notes for $14,500 is recited in the agreement. Therefore, there is not a word in the evidence to connect1 Murtón with the rebate on the purchase price, which occurred only in December, long after Murtón had been released from the payment of the notes, the trust had been transferred by him, and his connection with the venture had ceased. It is shown by plaintiff that the rebate on the price was made out of the payment of the $4,500 note signed by Murtón, so that the $4,000 cash payment recited in the agreement must have been actually made before the deed was executed. Possibly as against McNair plaintiff might have been entitled to damages in the amount of one fourth of the $1,500 rebate. If this were a suit to rescind the contract, plaintiff might be entitled to a refund of the money paid as interest, expenses .of the survey, taxes’or improvements made by him, but these items counted on in the complaint are the legitimate expenses of the venture, and were not occasioned by any fraud. From the evidence plaintiff seems to consider that the investment is a good one, and is not seeking to rescind. He is only seeking to put himself on an equal footing with the other investors, "with punitive damages against the guilty ones.
There is no evidence that Murtón was a party to a. conspiracy with McNair and Page to obtain a rebate on the price of the land without the knowledge of plaintiff, nor did anything in aid thereof, nor had knowledge of it, but was entirely eliminated from the transaction in August, long before the repayment was made.
3, 4. Evidence of what McNair did or said in relation thereto did not involve Murtón, and was incom*206petent, and evidence of the settlement of December 5th relating to the items of the $5,650 and McNair and Page’s failure to make their first payment of $2,000 each, which were the burden of plaintiff’s evidence to show fraud, was properly admitted as disposing of those items.
As plaintiff has suffered no loss by reason of any act of defendant, the motion for a directed verdict should have been allowed. The judgment of the Circuit Court is reversed and the cause will be remanded, with directions to dismiss the action. Reversed.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McNary concur.